DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 13-34 are allowed based on the follow reasons:
As to claim 13, the prior art fails to disclose or suggest alone or in combination as claimed a distributed architecture for controlling functions of an aircraft, the distributed architecture comprising a controller, a processor and a IO node:
displaying, on the IO node, a graphical user interface component representing at least a portion of an aircraft cabin divided into at least two aircraft cabin sections;
receiving, by the IO node, a first input from a user for selecting one of the at least two aircraft cabin sections;
receiving, by the IO node, a second input from the user for selecting a preset of at least one controllable parameter;
upon determining, by the processor, that a modification of the selected preset for the selected aircraft cabin section is requested by the user, executing:
displaying, on the IO node, a preset setting menu including the at least one controllable parameter associated with the selected preset, that at least one controllable parameter allowing modification of at least one of the functions of the aircraft cabin for the selected aircraft cabin section;
receiving, by the IO node, a third input from the user for modifying that at least one controllable parameter;
generating a modified preset based on the modified at least one controllable parameter; and
saving, in a memory associated with the distributed architecture, the modified preset; and in combination with other limitations of the base claim.
The elements contained in claim 19 are substantially similar to elements presented in claim 13, except that it sets forth the claimed invention as a method rather than a distributed architecture and thus allowable for the same reasons as stated above.
The elements contained in claim 25 are substantially similar to elements presented in claim 13, and further including the limitations of “dynamically adjusting, by the controller associated with the distributed architecture, at least one of the controllable parameters based on the selected preset and the determined phase of the journey for the selected aircraft cabin section”.
The elements contained in claim 30 are substantially similar to elements presented in claim 25, except that it sets forth the claimed invention as a method rather than a distributed architecture and thus allowable for the same reasons as stated above.

The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations. Although Kneuper et al. (US 2015/0261379 A1) disclose systems and methods for providing information using a touch-screen instrument panel, Kneuper et al. do not teach the above mentioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE HUYNH whose telephone number is 571-270-5746.  The examiner can normally be reached on Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L. H./Examiner, Art Unit 3661            
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661